Title: From George Washington to Brigadier General Charles Scott, 5 November 1778
From: Washington, George
To: Scott, Charles


  
    Dear sir.
    Head Quarters [Fredericksburg, N.Y.]5th Novr 1778.
  
  I have yours of yesterdays date, with its several inclosures to acknowlege; and those of the 2d Inst. and the 31st Ulto.
It is not my desire to detain you longer than the time necessary for making the proper communications to the officer who is next in command, and who will succeed you till I may find it proper to make another arrangement. You will therefore open to him the train of obtaining intelligence—the persons you have employed—and every circumstance which you think may lead him to conduct this particular duty with the utmost secrecy, latitude, and precision. I could wish however that you may have yourself the satisfaction of completing the present command in the possession of New-york.
I have ordered Colonel Blands Regiment to take another situation, and instructed the Colonel on this subject. I am Sir your most humble servt.
  
P.s. You will please forward the letters For New York immediately by flag.
  
